DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 7-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose, suggest or otherwise render obvious the subject matter of a lateral force transducer system having a base plate, a top plate slidably coupled to the base, friction-reducing elements disposed between the base and the top, a plurality of restraining brackets connected to the base plate, which are preloaded by a compressible elastomer or mechanical spring to restrict lateral movement of the top plate, a force sensor coupled to each bracket that measures lateral force applied to the top plate and transferred to a given bracket, and circuitry that provides information indicative of an amplitude and direction of lateral force.
The closest art of record is to Oddsson et al. which features a top and base plate, roller bearings located between the side rails connected to the base and the top plate to facilitate lateral motion, a preloaded compressible silicon elastomer tube, a force sensor coupled to the side rail to measure lateral force of the top plate and circuity to provide indication of the amplitude and direction of the lateral force.  Oddsson fails to disclose a restraining bracket coupled to the base plate for restricting movement of the top plate, wherein the force sensors are coupled to the restraining brackets and the brackets are preloaded by a compressible elastomer sheet or a spring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        July 31, 2021